Citation Nr: 0826329	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
for a low back disability, including degenerative joint 
disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran retired after serving on active duty in the 
military from October 1951 to October 1971.

This appeal to the Board of Veteran's Appeals (Board) is from 
an August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina - which granted service connection for residuals, 
including degenerative joint disease, of a lumbosacral spine 
injury and assigned an initial 40 percent rating 
retroactively effective from February 2002.  

In July 2007 the Board determined the veteran also had raised 
a claim of entitlement to a TDIU.  The Board then remanded 
both claims to the RO, via the Appeals Management Center 
(AMC), for further development and consideration.  With 
respect to the veteran's TDIU claim, however, there has not 
been compliance with the directives of that remand.  So, 
regrettably, the Board must once again remand this claim to 
the RO via the AMC.


FINDINGS OF FACT

The veteran's lumbosacral spine disorder with degenerative 
joint disease is not manifested by pronounced intervertebral 
disc syndrome (IVDS), ankylosis of the entire thoracolumbar 
(thoracic and lumbar) spine, or incapacitating episodes 
requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 40 
percent for the low back disability.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003); Diagnostic Code 5293 (effective from 
September 23, 2002, to September 26, 2003); Diagnostic Code 
5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the veteran's claim for an initial rating higher than 
40 percent for his lumbosacral spine disability has been 
properly developed for appellate review.  The Board will then 
address the claim on its merits, providing relevant VA laws 
and regulations, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
April 2002 and August 2007.  These letters informed the 
veteran of the evidence required to substantiate his claim 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  As for the Dingess requirements, the 
veteran was given notice of the type of information and 
evidence needed to substantiate his downstream increased-
rating claim, keeping mind his increased-rating claim 
initially arose in the context of him trying to establish his 
underlying claim for service connection.  The premise of his 
downstream claim for a higher disability rating is that this 
disability is more severe than reflected by his current 
rating.  It is therefore inherent that he had actual 
knowledge of the disability rating element of his claim.  In 
addition, he was provided notice of the type of evidence 
necessary to establish a downstream effective date if a 
higher rating is granted.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran, including numerous 
treatment records from the Womack Army Medical Center.  The 
veteran also was provided three VA examinations to determine 
the nature and severity of his lumbosacral spine disability.  
These examinations appear adequate for rating purposes.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or Court.

II.  Merits of the Claim

The veteran was hospitalized in February 1963 for fractures 
of the transverse processes of the second and third lumbar 
vertebrae.  He was seen again in July 1968 after injuring his 
back from lifting.  X-rays later revealed degenerative joint 
disease of the lumbar spine. 

In March 2002 the veteran filed a claim for service 
connection for a low back disability.  In an August 2002 
rating decision, the RO granted service connection and 
assigned a 40 percent rating for a lumbosacral spine injury 
with degenertive joint disease, effective retroactively from 
February 2002.  The veteran appealed that decision by 
requesting a disability rating higher than 40 percent.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating that when the veteran timely appeals an initial 
rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to 
determine whether an increased rating for the veteran's low 
back disability is warranted.  VA's Office of General Counsel 
has determined that the amended 


rating criteria, if more favorable to the claim, can be 
applied only prospectively for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
2000; VAOPGCPREC 7-2003 (Nov. 19, 2003); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); and Rhodan v. West, 12 Vet. 
App. 55 (1998).

The RO initially rated the veteran's lumbosacral disability 
under the rating criteria for limitation of motion of the 
lumbar spine.  At the time of the veteran's claim limitation 
of motion of the lumbar spine was evaluated under Diagnostic 
Code (DC) 5292, which provided a 40 percent rating for severe 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a, DC 5292.  Since 40 percent is the maximum rating 
available under the former DC 5292, an increased rating is 
not available under this code provision.  

An additional 10 percent rating was also available under DC 
5285, if there was radiographic evidence showing a 
demonstrable deformity of a vertebral body.  See 38 C.F.R. § 
4.71a, DC 5285.  But since there is no radiographic evidence 
of such in this case, this code provision does not apply to 
the veteran's lumbosacral spine disability.  

At the time the veteran filed his claim, moreover, DC 5293 
was used to rate intervertebral disc syndrome.  Under this 
code provision, a 60 percent rating was assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (September 23, 
2002).

Under the revised criteria, a 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed rest and treatment 
prescribed by a physician.  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes 
(the criteria for which remain unchanged from September 23, 
2002), whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating requires unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a (2007).

Applying these criteria to the facts of this case, the Board 
finds that the veteran's lumbosacral spine disability does 
not meet the requirements for a disability rating higher than 
40 percent under all applicable rating criteria.  The medical 
evidence to be considered includes the results of three VA 
compensation examinations, as well as treatment records from 
Womack Army Medical Center.  None of this evidence, however, 
shows the veteran has pronounced intervertebral disc 
syndrome, ankylosis of his spine, or that he requires bed 
rest prescribed by a physician, thereby providing highly 
probative evidence against his claim for a higher rating.

The Board finds that the veteran's low back disability is not 
manifested by "pronounced" intervertebral disc syndrome, as 
required for a higher 60 percent rating under the old 
criteria of DC 5293.  The Board has considered his statements 
to clinicians and VA examiners that he experiences low back 
pain with radiation of the pain down into both lower 
extremities, particularly his left leg, and that he requires 
a cane to ambulate.  But the objective clinical findings from 
his three VA examinations revealed no significant 
neurological abnormalities in either lower extremity, 
required for concluding he has pronounced intervertebral disc 
syndrome.  

A January 2003 VA examination report notes that no 
neurological deficits were elicited on examination.  A 
December 2003 VA examination report also notes that strength 
and deep tendon reflexes were normal in both lower 
extremities, with the only neurological deficit being 
decreased sensation in the S1 distribution of both feet.  
Moreover, a June 2008 VA examination report notes that 
decreased sensory with vibration in the veteran's left toes 
and the right fifth toe is due to his diabetes mellitus 
(i.e., diabetic peripheral neuropathy, as a complication), 
rather than his lumbosacral spine disability.  In any event, 
his ankle and knee jerks were 2+ in both lower extremities 
and his strength was 4.5 /5 - only slightly less than normal 
- in his ankles, knees and hips.  His muscle tone also was 
normal.  Since none of these findings is consistent with 
pronounced intervertebral disc syndrome, as required for a 
higher 60 percent rating under the former DC 5293, these 
examination findings provide highly probative evidence 
against the veteran's claim for a higher rating for his low 
back disability.  The Board also notes that treatment records 
from Womack Army Medical Center make no reference to 
significant neurological findings, thereby providing 
additional evidence against his claim.   

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  In a May 2002 letter, 
a physician at the Womack Army Medical Center indicated the 
veteran had been experiencing increasing incapacitation 
secondary to low back pain.  But this physician never 
confirmed the veteran had actually experienced incapacitating 
episodes as treatment or bedrest prescribed by a doctor, as 
defined by VA regulation.  The June 2008 VA examination 
report also notes the veteran had not had any incapacitating 
episodes during the prior 12 months.  Thus, no medical 
evidence confirms that a physician has ever prescribed bed 
rest because of his lumbosacral spine disability.  


Accordingly, the revised version of DC 5293, in effect from 
September 23, 2002, cannot serve as a basis for an increased 
rating based upon incapacitating episodes.  

Moreover, since the veteran's orthopedic manifestations have 
been rated as 40 percent disabling, with no evidence of 
incomplete paralysis of the sciatic nerve, a disability 
rating higher than 40 percent is not warranted based on 
combining the orthopedic and neurologic manifestations of his 
low back disability.  38 C.F.R. § 4.25.  As noted, three VA 
examination reports and various outpatient treatment records 
revealed no significant neurological findings in either lower 
extremity.  Consequently, a disability rating higher than 40 
percent is not warranted under the revised criteria for 
rating intervertebral disc syndrome.  

In addition, the medical evidence shows the veteran has range 
of motion in every direction, albeit with extension limited 
to negative 10 degrees on only one occasion in June 2008.  In 
this regard, range of motion testing in August 2002 revealed 
flexion of 60 degrees, extension of zero degrees, lateral 
flexion of 15 degrees to the right and 5 degrees to the left, 
and bilateral rotation of 15 degrees.  Range-of-motion 
testing in December 2003 revealed flexion of 55 degrees, 
extension of 30 degrees, lateral flexion of 30 degrees 
bilaterally, and rotation of 40 degrees to the right and 45 
to the left.  Lastly, range-of-motion testing in June 2008 
revealed flexion from 10 to 40 degrees, extension of negative 
10 degrees, lateral flexion of 15 degrees bilaterally, and 
bilateral rotation of 15 degrees.  In light of these findings 
it is apparent that his spine is not ankylosed, as required 
for a higher 60 percent rating under the newly revised 
General Rating Formula for Diseases and Injuries of the 
Spine.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Inasmuch as the veteran is 
able to move his low back in all directions - albeit not 
with normal range of motion, by definition, his spine 
is not immobile and, therefore, not ankylosed.  See also 
38 C.F.R. § 4.71a, DCs 5235-5243, Note (5).

The Board also finds that a disability rating higher than 40 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the veteran's complaints of severe low back pain 
with instability, which he claims require the use of a cane.  
However, the Board emphasizes that none of the three VA 
examination reports discussed above shows any significant 
weakness involving the back or lower extremities.  The June 
2008 VA examination report notes he reported a lot of pain 
with flexion and extension, but that he refused to perform 
repetitive movements to determine whether he experienced 
additional loss of motion after repetitive use.  With respect 
to all over movements, however, there was no additional 
limitation of motion with repetitive movement.  Thus, the 
objective medical record does not support a basis to increase 
the current 40 percent disability rating based on functional 
loss due to pain, weakness, fatigability, or incoordination 
of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial disability rating higher than 40 percent for 
his service-connected lumbosacral spine disorder with 
degenerative joint disease.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.

III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this particular case at hand, though, no evidence shows 
the veteran's lumbosacral spine disability has independently 
caused marked interference with his employment or required 
frequent periods of hospitalization.  He stated that he 
retired in 1997 as a butcher, in part, because of low back 
pain he was experiencing.  To date, however, no medical 
evidence indicates he is currently unable to work because of 
his lumbosacral spine disability.  While this disability may 
well interfere with his ability to perform certain jobs 
requiring physical activity, such impairment is already 
contemplated by the applicable schedular criteria so that 
consideration of an extraschedular basis is not shown to be 
necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating is, itself, 
recognition that industrial capabilities are impaired).  See, 
too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  It equally deserves 
mentioning that the veteran suffers from other, nonservice-
connected disabilities that adversely impact his ability to 
work, namely diabetes mellitus with residual peripheral 
neuropathy, as well as disabilities involving his knees, 
elbows, and shoulders.  Thus, marked interference due solely 
to his service-connected lumbosacral spine disability has not 
been shown.  

There is also no evidence that the veteran's lumbosacral 
spine disability has required hospitalization or bed rest 
that markedly interferes with his ability to work.  See 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993) (holding that 
the Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability).  The vast majority of his evaluation and 
treatment has been on an outpatient basis, not as an 
inpatient.  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for an initial rating higher than 40 percent for 
the low back disability is denied.


REMAND

As mentioned, the Board previously remanded the veteran's 
TDIU claim in July 2007 to obtain a medical opinion 
indicating whether he is unable to obtain or maintain 
substantially gainful employment due solely to his service-
connected lumbosacral spine disability.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994) (holding that the Board 
may not reject a claim for a TDIU without producing evidence, 
as distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal).

Although the veteran was afforded a VA compensation 
examination in June 2008 to assess the severity of his 
lumbosacral spine disability, the examiner did not also 
provide a medical opinion as to whether the veteran is unable 
to obtain or maintain substantially gainful employment as a 
result of his service-connected lumbosacral spine disability.  
Therefore, the Board must obtain this necessary medical 
opinion before deciding this claim.  See Stegall v. West, 11 
Vet. App. 268, 270 (1998) (the veteran is entitled, as a 
matter of law, to compliance with the Board's 
remand directives).  See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) (indicating VA adjudicators must obtain an 
examination and opinion when necessary to decide a claim).



Accordingly, the TDIU claim is again REMANDED for the 
following development and consideration:

1.  If possible, request that the 
examiner who conducted the June 2008 VA 
examination review the claims file and 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
is unable to obtain or maintain 
substantially gainful employment solely 
as a result of his service-connected 
lumbosacral spine disability.  In making 
this important determination, the 
examiner must consider the veteran's 
level of education, experience, and 
occupational background, although not his 
age or disabilities that are not service 
connected.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner believes the veteran needs to be 
reexamined to make this determination, 
then schedule the veteran for another 
examination as soon as possible. 

2.  Then readjudicate the TDIU claim in 
light of the additional evidence.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


